999DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claims 15 and 102-105, filed 3/8/2021, have been entered. Claims 15-16, 88-89, 93-95, 97-98, 102-106, 108-109, and 112-116 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election without traverse of Group I (drawn to a method of culturing cells) in the reply filed on 1/20/2015 stands.
Claim Interpretation
Claim 15 recites active steps of culturing a cell under specific conditions and purifying a polypeptide from said cell to a specific level of concentration. The claim follows these active steps with the recitation of “wherein the concentrated antibody, antibody fragment, or antibody variant has a color reference standard value selected from…”. This phrase does not insert any additional active steps into the method, but rather states an inherent property of the antibody following the active steps. Since this independent claim does not recite any additional active steps to alter the color of the antibody, but rather limits to the color being the resulting antibody produced by the method steps, no additional steps are read into the claim. For this reason, a reference that teaches the active steps of the method reads on the limitations of the inherent properties of the antibody.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790).
Regarding claims 15-16, Lee teaches culturing cells in a defined medium comprising 91 mg/L cysteine, 0.4 mg/L riboflavin (vitamin B2), 4 mg/L pyridoxal (vitamin B6 or pyridoxine), 4 mg/L folic acid (vitamin B9), and 0.013 mg/L cyanocobalamin (vitamin B12 or cobalamin) (see Table A2 in paragraph [0045] and paragraph [0037]). Regarding claims 15-16, Lee teaches a formulation for the culturing media includes 0.05 to 0.2 g/L cystine, 0.0002-0.0006 g/L riboflavin (vitamin B2), and 0.002-0.006 g/L folic acid (vitamin B9) (see paragraph [0028]). Furthermore, regarding claims 15-16, Lee teaches the media formulation includes at least one of specified buffers, salts, carbohydrates, vitamins, proteins, amino acids, lipids, trace elements, minerals, and the like as described herein in combination with what is known in the art (see paragraph [0022]), and the examples Lee provides in paragraphs [0023]-[0032] Less specifically states are non-limiting examples of the media formulations.
 Regarding claims 16 and 88-89, Lee teaches the cell culture medium also comprises 4 mg/L (15 micromolar) thiamine (vitamin B1),  4 mg/L (32 micromolar) niacinamide (vitamin B3 or niacin), 4 mg/L (18 micromolar) pantothenate (vitamin B5), and 0.013 mg/L (0.05 micromolar) biotin (vitamin B7) (see Table A2 in paragraph [0045]). Regarding claims 15 and 93, Lee teaches the cell culture medium also comprises 4.7 micromolar ferric citrate (see Table B2 in paragraph [0049]), but that the level may be anywhere between 4 and 41 micromolar. 
Lee does not teach that the cells express an antibody from an isolated nucleic acid (claim 15), or concentrating the antibody to a specific level (claims 15, 102-105, and 108-109). Lee does not teach that the media contains cystine and B12 within the claimed range (claims 15-16). Lee does not use the terms basal when referring to the media (claim 15).Lee does not teach assaying the color of the concentrated antibody (claim 15) or that the antibody has a light color as listed in claims 102-105.
Regarding claims 15 and 97, Nishiya teaches introducing a plasmid encoding an antibody into cells so that the cells will express the antibody, and that the antibody may be and IgG1 antibody (see paragraphs [0236]-[0238]). Regarding claims 15-16, Nishiya teaches using commercially available cell culture media from Sigma that contains 646 mg/L cystine and 0.0918 mg/L cyanocobalamin (see paragraph [0431]). Regarding claims 15, 102-105, and 108-109, Nishiya teaches purifying the antibody from the culture (see paragraph [0108]) and provides examples where the concentration of the pre-purified antibody is more than 400 mg/L (see Figure 12). Regarding claim 15, Nishiya teaches culturing the cells in both basal and feed media (see paragraphs [0429] – [0431]).

Regarding claims 15 and 102-105, Qi teaches assaying a monoclonal antibody, and that they observed yellowish discoloration correlates with a loss in bioactivity (see abstract). Regarding claim 15, Qi teaches that the antibodies were concentrated to a level of 100 mg/mL (see page 3119).
Regarding claims 15, 102-105, and 108-109, Lam is directed to pharmaceutical antibody formulations and Lam teaches the antibody which is formulated is preferably essentially pure and desirable essentially homogenous. Lam continues to define essentially pure antibody to mean a composition comprising at least about 90% by weight of the antibody, based on total weight of the composition, preferably at least about 95% by weight, and essentially homogeneous antibody to mean a composition comprising at least about 99% by weight of 
Regarding claims 15 and 102-105, Lam notes that antibodies are proteins and Lam teaches proteins retain their physically stability in a pharmaceutical formulation if it shows no signs of aggregation, precipitation and/or denaturation upon visual examination of color and/or clarity (see col. 1 lines 42-43 and col. 6 lines 6-9). Regarding claims 15 and 102-105, Lam teaches formulating antibodies for use in treatments and analyzing the antibody formulations to be clear and colorless prior to storage (see Example 1 and Table 4). 
A person of ordinary skill in the art would have had a reasonable expectation of success in transfecting Lee’s cells and isolating and concentrating the antibody produced because suitable cell lines for culture in the defined culture media include any transformed cells and Nishiya teaches that cells may be transfected to produce antibodies that can further be isolated. Additionally, Lam teaches that antibodies can be concentrated up to levels of 99% pure by weight in pharmaceutical compositions. The skilled artisan would have been motivated to transfect Lee’s cells to produce cells expressing an antibody that can then be isolated and concentrated because Lee teaches the cells used can be used as a transfection host to develop commercially suitable cell lines and Lam establishes that it can be useful to obtain the antibody in pure form.
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating  Nishiya’s culture components into Lee’s cell culture media because Lee teaches that known amounts of substances can be useful in Lee's media. The skilled artisan would have been motivated to incorporate Nishiya’s culture components into Lee’s cell culture media because both references teach media that is useful for antibody production and Lee specifically states that other formulations known in the art may be useful with the culture media.
A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the color of the antibody produced in the method of Lee in view of Nishiya 
Regarding claim 15, for the reasons stated above in the Claim Interpretation section, the recitation of the appearance of the isolated antibody is a passive result of the active step of producing and isolating the antibody. As the cited references teach the active steps of the method, they render obvious the passive resulting appearance. 
Regarding the amount of cystine in claim 16, Lee teaches using 0.83 mM cystine and Nishiya teaches using commercially available cell culture media from Sigma that contains 2.68 mM cystine. Since both Lee and Nishiya teach that these levels of cystine can be used in cell culture media for the same purpose, it is obvious to use any level of cystine between Lee’s and Nishiya’s taught levels.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 98 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 above, and further in view of Pla et al (U.S. PGPUB 2008/0227136).

Lee does not teach that the antibody is one of the antibodies listed in claim 98.
Regarding claim 98, Pla teaches that antibodies to VEGF can be produced by transfecting cells with DNA encoding the antibody (see paragraph [0165]).
A person of ordinary skill in the art would have had a reasonable expectation of success in producing a VEGF antibody using the method of Lee in view of Nishiya because both Lee and Nishiya teach methods of producing antibodies, and Pla teaches antibodies specific to VEGF can be produced. The skilled artisan would have been motivated to produce a VEGF antibody using the method of Lee in view of Nishiya because Pla teaches antibodies specific to VEGF are useful to produce.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 106 and 116 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 above, and further in view of European Pharmacopoeia (2008, Council of Europe, Edition 7).
The teachings of Lee in view of Nishiya, Zhou, Qi and Lam are discussed and relied upon above.
Lee doe snot teach determining the color of the purified polypeptide (claims 102-106 and 116).

A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the color of the polypeptide produced in the method of Lee using European Pharmacopoeia’s established method because Zhou teaches several methods can be used to measure the color quality of possible drug products, and European Pharmacopoeia provides details on how to assay color by comparing to known established references. The skilled artisan would have been motivated measure the color of the polypeptide produced in the method of Lee using European Pharmacopoeia’s established method because Qi teaches and that yellowish discoloration correlates with a loss in bioactivity in antibodies, and , Zhou teaches color variation in an active pharmaceutical ingredient (API) or color change during storage can be indicative of the presence of contamination, impurities, or degradation products, and therefore there is use in measuring the color.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 112 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 above, and further in view of Mainwaring et al (U.S. PGPUB 2005/0170454).
The teachings of Lee in view of Nishiya, Zhou, Qi and Lam are discussed and relied upon above.

Mainwaring is drawn to methods of culturing cells for recombinant protein expression, including CHO cells for producing antibodies (see abstract and paragraph [0035]). Regarding claim 112, Mainwaring teaches adding a nutrient feed (reads on feed media) to cultured cells that does not contain vitamin B2 or B6, but rather replaces consumed components such as glucose (see paragraph [0040]).
A person of ordinary skill in the art would have had a reasonable expectation of success using Mainwaring’s nutrient feed in method of Lee in view of Nishiya because both Lee and Nishiya teach methods of producing antibodies, and Mainwaring teaches a nutrient feed is useful for this purpose. The skilled artisan would have been motivated to use Mainwaring’s nutrient feed the method of Lee in view of Nishiya because Mainwaring teaches it is useful to replace consumed components such as glucose.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 113 and 115 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 above, and further in view of Gadgil et al (U.S. PGPUB 2011/0097318).
The teachings of Lee in view of Nishiya, Zhou, Qi and Lam are discussed and relied upon above.
Lee does not teach that the antibody for mesothelin or Beta-7.

A person of ordinary skill in the art would have had a reasonable expectation of success in producing a mesothelin or Beta-7 antibody using the method of Lee in view of Nishiya because both Lee and Nishiya teach methods of producing antibodies, and Gadgil teaches antibodies specific to mesothelin or Beta-7 can be produced. The skilled artisan would have been motivated to produce a mesothelin or Beta-7 antibody using the method of Lee in view of Nishiya because Gadgil teaches antibodies specific to mesothelin or Beta-7 are useful to produce.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 114 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790) as applied to claims 15-16, 88-89, 93-95, 97, 102-105, and 108-109 above, and further in view of Seelman et al (U.S. PGPUB 2010/0166768).
The teachings of Lee in view of Nishiya, Zhou, Qi and Lam are discussed and relied upon above.
Lee does not teach that the antibody is for PCSK9.
Regarding claim 114, Seelman teaches that antibodies to PCSK9 can be produced by transfecting CHO cells with DNA encoding the antibody (see paragraphs [0074] and [0084]).
A person of ordinary skill in the art would have had a reasonable expectation of success in producing a PCSK9 antibody using the method of Lee in view of Nishiya because both Lee 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant provides a summary of their invention and the cited references. Applicant alleges that none of the references teach that the levels of cell culture media components has an effect on the color of the concentrated antibodies produced by cells. Applicant highlights that the motivation provided in the rejection for combining the references to result in the composition of the cell culture media used in the prior art method is different from applicant’s motivation for arriving at the claimed composition of the cell culture media used in the claimed method. The M.P.E.P explains in 2144 that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. Indeed, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Therefore it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In the instant case, as discussed above, the motivation to incorporating Nishiya’s amounts of cystine and vitamin B12 into Lee’s cell culture media is because Lee teaches that known amounts of substances can be useful in Lee's media. Further, as discussed above skilled artisan would have been motivated to incorporate Nishiya’s Nishiya’s amounts of cystine and vitamin B12 into Lee’s cell culture media because both 
Applicant alleges that they found unexpected results of the color of concentrated antibodies using the cell culture media components listed in the claims. Applicant alleges that these results were not predicted in the prior art. As an initial mater, it is again noted that the primary reference Lee teaches the use of a cell culture media comprising all the claimed cell culture media components, and further teaches using the claimed levels of said components with the exception of the levels of cystine and B12. M.P.E.P. 2145 states that mere recognition of additional advantages or latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. In the instant case, the prior art teaches it is beneficial to include cystine and B12 at various levels and specifically that the claimed levels of these components are found in commercially available cell culture media that is useful for antibody production in cell lines. Therefore the applicant’s recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention and this argument is not persuasive.	
Applicant alleges that the other secondary references do not cure the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653